Exhibit 5
                       DALLAS COUNTY


          AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                                 Safer At Home Order
                       DATE AMENDED ORDER ISSUED: April 3, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus;

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State Health
Services warrant the March 12, 2020 Order of County Judge Clay Jenkins be amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people;

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on April 3, 2020, unless rescinded by order of the Commissioners Court.

WHEREAS, on March 24, 2020, the World Health Organization indicated that the United States
has the potential to become the center of the COVID-19 pandemic;

WHEREAS, this Emergency Order is necessary because of the propensity of the virus to spread
person to person and also because the virus is physically causing property damage due to its
proclivity to attach to surfaces for prolonged periods of time;

WHEREAS, this Emergency Order is necessary to protect the lives, health, welfare, and safety of
the County’s residents from the devastating impacts of this pandemic;

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby AMENDED
as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid
spread of the virus, and the need to protect the most vulnerable members of the community, this
Order requires all individuals anywhere in Dallas County to shelter in place – that is, stay at home
– except for certain essential activities and work to provide essential business and government
services or perform essential public infrastructure construction, including housing. This Order

                                                  1
                      DALLAS COUNTY


takes effect at 11:10 a.m. on April 3, 2020 and will continue through 11:59 p.m. on April 30, 2020,
subject to the limited exceptions and under the terms and conditions more particularly set forth
below.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

   1. Effective as of 11:10 a.m. on April 3, 2020, and continuing until 11:59 p.m. on April 30,
      2020:
              (a) All individuals currently living within Dallas County are ordered to shelter at
                  their place of residence. For the purposes of this Order, residences include
                  hotels, motels, shared rentals, and similar facilities. To the extent individuals
                  are using shared or outdoor spaces, they must at all times as reasonably as
                  possible maintain social distancing of at least six feet from any other person
                  when they are outside their residence. All persons may leave their residences
                  only for Essential Activities, or to provide or perform Essential Governmental
                  Functions, or to operate Essential Businesses, all as defined in Section 2.
              (b) All businesses operating within Dallas County, except Essential Businesses as
                  defined in below in Section 2, are required to cease all activities at facilities
                  located within the County except Minimum Basic Operations as defined in
                  Section 2. For clarity, businesses may continue operations consisting
                  exclusively of employees or contractors performing activities at their own
                  residences (i.e. working from home). To the greatest extent possible, all
                  Essential Businesses shall comply with the Social Distancing Rules attached,
                  including maintaining six feet social distancing for both employees and the
                  general public.
              (c) Employees of Essential Businesses, whose physical presence at the workplace
                  is not essential to operations, are directed to use telecommuting to the fullest
                  extent possible.
              (d) All public or private gatherings of any number of people occurring outside a
                  single household or living unit are prohibited, except as otherwise provided
                  herein. Nothing in this Order prohibits the gathering of members of a household
                  or living unit.
              (e) All elective medical, surgical, and dental procedures are prohibited anywhere
                  in Dallas County. Hospitals, ambulatory surgery centers, dental offices, and
                  other medical facilities are directed to identify procedures that are deemed
                  "elective" by assessing which procedures can be postponed or cancelled based
                  on patient risk considering the emergency need for redirection of resources to
                  COVID-19 response.
   2. Definitions:
          a. For purposes of this Order, individuals may leave their residence only to perform
              any of the following “Essential Activities”:
                   i. To engage in activities or perform tasks essential to their health and safety,
                      or to the health and safety of their family or household members (for



                                                2
           DALLAS COUNTY


           example, obtaining medical supplies or medication, visiting a health care
           professional, or obtaining supplies need to work from home).
       ii. To obtain necessary services or supplies for themselves and their family or
           household members, or to deliver those services or supplies to others (for
           example, food, pet supply, and any other household consumer products, and
           products necessary to maintain the safety, sanitation, and essential operation
           of residences.
     iii. To engage in outdoor activity, provided the individuals comply with social
           distancing requirements of six feet (for example, walking, biking, hiking,
           running, golfing, and tennis).
      iv. To perform work providing essential products and services at an Essential
           Business or to otherwise carry out activities specifically permitted in this
           Order.
       v. To care for a family member or pet in another household.
      vi. To move to another residence either in or outside Dallas County.
     vii. To engage in “Essential Travel,” which includes travel for any of the
           following purposes: (1) travel related to the provision of or access to
           Essential Activities, Essential Governmental Functions, Essential
           Businesses Essential Critical Infrastructure, and Minimum Basic Operation;
           (2) travel to care for elderly, minors, dependents, persons with disabilities,
           or other vulnerable persons; (3) travel to or from educational institutions for
           purposes of receiving materials for distance learning, for receiving meals,
           and any other related services; (4) travel to return to a place of residence
           from outside the jurisdiction; (5) travel required by law enforcement or
           court order; (6) travel by church staff or clergy for the purpose of production
           of remote delivery of religious services and other ministries requiring travel;
           (7) travel related to attending a funeral service; or (8) travel required for
           non-residents to return to their place of residence outside the County.
b. For purposes of this Order, “Essential Businesses” means:
        i. Essential Healthcare Operations. Healthcare Operations includes but is
           not limited to hospitals, clinics, dentists, chiropractors, physical therapy,
           optometry offices, pharmacies, pharmaceutical and biotechnology
           companies, other healthcare facilities, healthcare suppliers, mental health
           providers, substance abuse service providers, blood banks, medical
           research, laboratory services, certified doulas, or any related and/or
           ancillary healthcare services. Home-based and residential-based care for
           seniors, adults, or children are also considered healthcare operations.
           Healthcare operations also includes veterinary care and all health and
           welfare services provided to animals. This exemption shall be viewed
           broadly to avoid any impacts to the delivery of healthcare. Healthcare
           operations do not include fitness and exercise gyms, personal training,
           gymnastics studios, and similar facilities. Healthcare operations do not
           include elective medical, surgical, and dental procedures as established in
           accordance with Subsection 1(f) of this Order.



                                      3
    DALLAS COUNTY


 ii. Essential Governmental Functions. All services provided by local
     governments needed to ensure the continuing operation of the government
     agencies to provide for the health, safety and welfare of the public. Each
     governmental body will determine its Essential Governmental Functions
     and identify the employees and/or contractors necessary to the performance
     of those functions. Further, nothing in this order shall prohibit any
     individual from performing or accessing “Essential Governmental
     Functions.” All Essential Governmental Functions shall be performed in
     compliance with social distancing requirements of six feet, to the extent
     possible. This Order does not apply to Federal or State Government.
iii. Essential Critical Infrastructure. All public and private facilities and
     assets, including both physical and cyber systems, and other functions and
     sectors vital to the security, governance, and public health, safety of Dallas
     County. Critical infrastructure includes, but is not limited to, utilities such
     as electricity, gas, water and wastewater, roads and highways, public
     transportation, solid waste and recycle collection and removal, oil refining,
     roads and highways, public transportation, defense and national security-
     related operations, and manufacturing operations suppling essential items
     to Essential Businesses, Essential Governmental Functions, and Critical
     Infrastructure. All manufacturers and distributors shall comply with the
     Rules for Manufacturers and Distributors set out in Exhibit C. Critical
     Infrastructure employers should implement screening precautions to protect
     employees and all activity shall be performed in compliance with social
     distancing guidelines attached. For reference, the U.S. Department of
     Homeland Security in its Guidance on the Essential Critical Infrastructure
     Workforce,         Version       2.0,      can       be      found        here:
     https://www.cisa.gov/publication/guidance-essential-critical-
     infrastructure-workforce
iv. Stores that Sell Groceries and Other Essential Supplies. Grocery stores,
     supermarkets, warehouse stores, big-box stores, bodegas, liquor stores,
     convenience stores, and farmers’ markets that sell food products and
     household consumer products (such as cleaning and personal care
     products). This includes stores that sell groceries and also sell other non-
     grocery products. The sale of self-service food items is prohibited. Stores
     that sell groceries and other essential supplies shall comply with the Rules
     for Essential Retail Establishments set out in Exhibit A.
 v. Restaurants. Restaurants with or without drive-in or drive-through services
     and microbreweries, micro-distilleries, or wineries may only provide take
     out, delivery, or drive-through services as allowed by law. In-person service
     is prohibited. Customers may order and pay inside, but are prohibited from
     waiting inside the restaurant for their food. All food must be brought outside
     to customers. To allow for increased access to restaurants, this Order hereby
     suspends all laws and regulations prohibiting people from walking in a
     drive-through.


                               4
      DALLAS COUNTY


  vi. Food Cultivation. Food cultivation, including farming, fishing, and
       livestock.
 vii. Delivery of Groceries and Essential Supplies. Businesses that ship or
       deliver groceries, food, hygiene products, and essential supplies directly to
       residences or essential businesses.
viii. Transportation. Operation, maintenance, and repair of airlines, taxis, and
       other private transportation providers (such as Uber and Lyft) that provide
       transportation services necessary for the performance of essential activities
       and essential travel.
  ix. Gas Stations and Businesses Needed for Transportation. Gas stations,
       auto-supply stores, auto-repair, and bicycle repair. Auto-dealerships, for in-
       person mechanical services or to complete an online transaction on an
       appointment basis only. Gas stations and convenience stores are prohibited
       from selling self-service food items. Gas stations and businesses needed for
       transportation shall comply with the Rules for Essential Retail
       Establishments set out in Exhibit A.
   x. Critical Trades. Plumbers, electricians, exterminators, janitors, lawn care
       services, pool cleaners, maintenance and security, and other service
       providers who provide services that are necessary to maintaining the safety,
       sanitation, and essential operations of residences, Essential Businesses,
       Essential Government Functions, and Critical Infrastructure. Critical Trade
       does not include discretionary maintenance or improvements. Union
       representatives and their staff for the purpose of performing critical labor
       union functions, including the maintenance of health and welfare funds and
       checking on the well-being and safety of members.
       Construction. Construction for public works, residential, commercial, and
       schools. Elective additions and maintenance are prohibited. Protecting
       construction worker from the spread of COVID19 is extremely important
       for their safety and for public health, all construction sites must follow the
       COVID-19 Safety Recommendations issued by the Construction Industry
       Safety Coalition, including, but not limited to, the Rules for Construction
       Industry set out in Exhibit B. Failure to strictly comply with this Order can
       result in penalties described below. Additionally, the general contractor and
       non-compliant subcontractor can be removed from the essential business
       list.
  xi. Professional Services. Professional services, such as legal or accounting
       services, when necessary to assist in compliance with legally mandated
       activities or services necessary to avoid imminent harm to a client. Real
       estate and inspection services, but only for the purpose of title work and
       closing; in-person open houses and showings are prohibited.
  xii. Financial Institutions. Banks and related depository financial institutions,
       credit unions, insurance companies, title companies, payroll and accounting
       services. Non-depository institutions (such as payday lenders) are
       prohibited.



                                 5
       DALLAS COUNTY


 xiii. Information Technology Services/Telecommunications Services. IT and
       IT services and their essential service vendors, including the provision of
       essential global, national, and local infrastructure for computing services,
       business infrastructure, communications, and web-based services, and
       critical manufacturing, as well as telecommunications services, internet
       access and broadband/communications services.
  xiv. Essential Retail. Laundromats, dry cleaners, and laundry service
       providers., hardware stores, and related facilities. Firearm and ammunition
       suppliers and retailers for purposes of safety and security. Hardware stores
       and business that sell electrical, plumbing, and other materials necessary to
       support Essential Businesses, and Essential Government Functions, and
       Critical Infrastructure. Essential retail establishments shall comply with the
       Rules for Essential Retail Establishments set out in Exhibit A.
   xv. Hotels and Motels. Hotels and motels, to the extent used for lodging or
       delivery or carry-out food services.
  xvi. Providers of Basic Necessities to Economically Disadvantaged
       Populations. Businesses or organizations that provide food, shelter, and
       social services, and other necessities of life for economically disadvantaged
       or otherwise needy individuals.
 xvii. Essential Services Necessary to Maintain Essential Operations of
       Residences or Other Essential Businesses. . Businesses or services that
       supply other Essential Businesses, Essential Government Services, and
       Critical Infrastructure with the support or supplies needed to operate;
       including but not limited to mail, shipping and delivery services,
       warehouse/distribution and fulfillment, storage, moving services, janitorial
       services, laundry services, computer, audio or video electronics, sanitary
       equipment, and medical equipment.. To the extent possible, services shall
       be provided in compliance with Social Distancing Rules attached,
       including distancing of six feet and routine use of hand sanitizer.
xviii. Supplies to Work From Home. Businesses that supply products needed
       for people to work from home.
  xix. Public and Private Education. Public and private educational institutions,
       only for the purposes of facilitating distance learning or performing
       essential functions, provided compliance with the Social Distancing Rules
       is maintained
   xx. News Media. Newspapers, television, radio, and other media services.
  xxi. Childcare Services. Childcare facilities providing services or community
       service providers offering childcare services           under the following
       mandatory conditions:
            1. Childcare services shall only be provided to employees of Essential
                Businesses;
            2. Childcare must be carried out in stable groups of 12 or fewer
                (“stable” means that the same 12 or fewer children are in the same
                group each day);
                                 6
                   DALLAS COUNTY


                       3. Children shall not change from one group to another;
                       4. If more than one group of children is cared for at one facility, each
                            group shall be in a separate room. Groups shall not mix with each
                            other;
                       5. Childcare providers shall remain solely with one group of children.
            xxii. Animal Care Services. Animal shelters, veterinary care, and pet food and
                   supply stores. Grooming, if necessary for the health and wellbeing of the
                   animal. Pet daycare, but only for employees of Essential Businesses. To the
                   greatest extent possible, all services must be performed in compliance with
                   social distancing requirements of six feet. Pet food and supply stores shall
                   comply with the Rules for Essential Retail Establishments set out in Exhibit
                   A.
           xxiii. Religious and Worship Services. Religious and worship services may
                   only be provided by audio, video, and teleconference. Religious
                   institutions must limit in-person staff to ten (10) people or less at one time,
                   and twenty-five (25) people total per day, when preparing for or
                   conducting video or teleconference services, and all individuals must
                   follow the Social Distancing Rules including the six feet social distancing.
           xxiv. Funeral Services. Funeral, mortuary, cremation, burial, cemetery, and
                   related services, provided that social distancing of six feet per person is
                   maintained to the greatest extent possible.
       c. For purposes of this Order, Minimum Basic Operations means the following,
           provided that employees comply with the Social Distancing Rules:
                i. The minimum necessary activities to maintain the value of the business's
                   inventory, ensure security, process payroll and employee benefits, or for
                   related functions.
               ii. The minimum necessary activities to facilitate employees of the business
                   being able to continue to work remotely from their residences.
3. The Dallas County Sheriff’s Office, the Dallas County Fire Marshal’s Office, and other
   peace officers, are hereby authorized to enforce this Order. A violation of this order may
   be punishable through criminal or civil enforcement. A violation of this Order is a
   misdemeanor punishable by a fine not to exceed $1,000 and/or confinement in jail for a
   term not to exceed 180 days.
4. Any manufacturer who retools their business for the purpose of manufacturing and
   producing ventilators, masks, personal protective equipment, or any supply necessary for
   Essential Healthcare Operations may apply for an “essential business” exemption under
   this Order. Submit requests for an exemption to BusinessCOVID19@dallascounty.org.
5. All public, private, and commercial laboratories operating within Dallas County and
   performing COVID-19 testing shall report by 5:00 p.m. each day for the prior 24-hour
   period:
       a. The number of COVID-19 tests performed; and
       b. The number of positive COVID-19 tests.



                                              7
                   DALLAS COUNTY


   Reports shall be made to Dallas County Judge Clay Jenkins at
   Clay.Jenkins@dallascounty.org and Dallas County Health and Human Services Director
   Dr. Philip Huang at Philip.Huang@dallascounty.org. Reporting laboratories shall not
   provide names or any other identifiable health information that could be used to identify
   an individual patient.
6. Employers shall not implement any rules making a negative COVID-19 test or a note
    from a healthcare provider a requirement before a COVID-19 recovered employee can
    return to work.
7. Under this Order, no person shall sell any of the following goods or services for more
    than the regular retail price the person charged for the goods or services on March 16,
    2020, except where an increased retail price is the result of increased supplier or other
    costs (including the loss of supplier supporting funds):
        a. groceries, beverages, toilet articles, and ice;
        b. restaurant, cafeteria, and boarding-house meals; and
        c. medicine, pharmaceutical and medical equipment, and supplies.
8. Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
    experiencing high levels of demand for a large number of products, requiring more
    deliveries from manufacturers and distribution centers to serve their customers. A number
    of Texas cities and local associations have implemented restrictions on delivery hours to
    stores to mitigate truck noise and traffic. Due to the need to deliver products as quickly and
    efficiently as possible during this critical timeframe, this Order hereby suspends all
    delivery hour restrictions for transport to or from any entity involved in the selling or
    distribution of food products, medicine, or medical supplies in Dallas County for the next
    60 days.
9. Due to increased demand for bath or toilet tissue resulting from stock up buying and
    individuals who purchase for resale, a mandatory limit on toilet paper sales is instituted
    until the supply chain meets the demand or two weeks, whichever comes first. All sales of
    bath or toilet tissue occurring in Dallas County are limited to the greater of: (a) twelve (12)
    rolls per purchase or (b) one (1) package per purchase. This provision does not apply to the
    sale of bath or tissue paper to a government organization or essential business.
10. Due to the public health emergency, the Office of the Dallas County Judge hereby
    advises the Dallas County Justices of the Peace to suspend eviction hearings and writs of
    possession for at least the next 60 days to prevent renters from being displaced. Nothing
    in the moratorium relieves tenants of liability for unpaid rent. Landlords should cap late
    fees for delayed payment of rent at fifteen dollars ($15) per month.
11. If someone in a household has tested positive for coronavirus, the household is ordered to
    isolate at home. Members of the household cannot go to work, school, or any other
    community function, except for workers included in Essential Healthcare Operations who
    may continue to work in accordance with CDC guidance.
12. Nursing homes, retirement, and long-term care facilities are instructed by this Order to
    prohibit non-essential visitors from accessing their facilities unless to provide critical
    assistance or for end-of-life visitation.


                                              8
                      DALLAS COUNTY


  13. Public and private schools and institutions of higher education are instructed by this Order
      to provide a safety plan to Dallas County Office of Homeland Security and Emergency
      Management 72 hours before students return to a classroom setting.
  14. Additionally, the Office of the Dallas County Judge and the Health Authority instructs all
      employees to remain at home if sick. Employees of private businesses and nonprofits with
      six (6) or more employees in the City of Dallas can use their paid sick leave when they are
      sick or to care for sick family members.
  15. This Order shall be in effect until 11:59 p.m. on April 3, 2020, or until it is either rescinded,
      superseded, or amended pursuant to applicable law.
  16. The County of Dallas must promptly provide copies of this Order by posting on the Dallas
      County Health and Human Services website. In addition, the owner, manager, or operator
      of any facility that is likely to be impacted by this Order is strongly encouraged to post a
      copy of this Order onsite and to provide a copy to any member of the public asking for a
      copy. If any subsection, sentence, clause, phrase, or word of this Order or any application
      of it to any person, structure, gathering, or circumstance is held to be invalid or
      unconstitutional by a decision of a court of competent jurisdiction, then such decision will
      not affect the validity of the remaining portions or applications of this Order.

IT IS SO ORDERED
CLAY JENKINS
DALLAS COUNTY JUDGE




                                                 9
                       DALLAS COUNTY


                                          EXIBIT A

                               Rules for Essential Retailers
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus and protective measures to be taken in all establishments.
Definition of Essential Retailers.
1. Stores that Sell Groceries and Other Essential Supplies. Grocery stores, supermarkets,
   warehouse stores, big-box stores, bodegas, liquor stores, convenience stores, and farmers’
   markets that sell food products and household consumer products (such as cleaning and
   personal care products). This includes stores that sell groceries and also sell other non-grocery
   products.
2. Gas Stations and Businesses Needed for Transportation. Gas stations, auto-supply stores, auto-
   repair, and bicycle repair. Auto-dealerships, for in-person mechanical services or to complete
   an online transaction on an appointment basis only.
3. Other Essential Retailers. Pet food and supply stores. Laundromats, dry cleaners, and laundry
   service providers, hardware stores, and related facilities. Firearm and ammunition suppliers
   and retailers for purposes of safety and security. Hardware stores and business that sell
   electrical, plumbing, and other materials necessary to support Essential Businesses, and
   Essential Government Functions, and Critical Infrastructure.
Safety Rules for All Essential Retailers. All employers involved in essential retail activity must
follow the requirements set forth in the rules below:
1. All employees must take their temperature at their residence before going to an Essential
   Retailer. If an employee has a temperature above 99.6 degrees Fahrenheit, then they are
   prohibited from going to work and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, an Essential Retailer must
   implement a system whereby supervisors must check the temperature of all employees with a
   forehead thermometer before the employee begins work. If an employee has a temperature
   above 99.6 degrees Fahrenheit, then they are not permitted to work and must be sent home
   immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a 6 foot distance between people at all times, unless the work being
   performed requires multiple individuals for the safety of the employees;
5. Employers must allow non-essential personnel to work from home when possible;
6. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
   the workplace, including all restrooms and food preparation areas. Ensure that adequate
   supplies are maintained;




                                                10
                       DALLAS COUNTY


7. Employees must wash their hands for at least twenty (20) seconds before beginning work,
    before any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to the end of the work shift.
8. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so employees may follow hygiene guidelines;
9. There shall be no adverse action taken against an employee who has, due to possible exposure
    to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
    work because the employee has a temperature of 99.6 degrees or higher; and (3) requested to
    use paid sick leave under the employer’s policy; and
10. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly worker (that is not a member of management) as the COVID-19 Vice
    Safety Monitor at each store to have the authority to work together to enforce these rules.
    Employers in unionized workplaces should consult with the employee’s representatives on this
    designation.

General Rules for Essential Retailers.
   1. Employers shall implement an organized line system where employees, customers, and
      other persons are not less than six feet apart at all times;
   2. To the greatest extent practicable, designate shopping times for at risk populations (seniors,
      pregnant people, and people with underlying health conditions);
   3. To the greatest extent possible, implement a system to restrict the number of customers
      who are physically present at an Essential Retailer so that six foot spacing may be
      maintained;
   4. Employers shall implement purchase limits on high-demand items (toilet paper, soap, hand
      sanitizer). These purchase limits do not apply to a government organization or essential
      business;
   5. To the greatest extent possible, employers shall offer pick up services or delivery services
      of grocery items and other essential supplies; and
   6. Self-service food stations are prohibited. Self-service stations are defined as items that
      customers use common serving utensils to serve themselves, including but not limited to,
      salad bars, hot dog stands, self-service bulk food items, and other related food items. This
      section does not apply to self-checkout stations, so long as the checkout stations are cleaned
      at least every 30 minutes.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any essential
retailer who fails to strictly comply with these rules can be removed from the essential business
list and prohibited from operating in Dallas County.




                                                 11
                      DALLAS COUNTY


                                        EXHIBIT B
                          Rules for the Construction Industry
Reason for Construction Rules. The purpose of these rules is to outline the steps that every
employer and employee must take to reduce the risk of exposure to COVID-19. The rules
describe how to prevent worker exposure to coronavirus, protective measures to be taken on the
jobsite, and cleaning and disinfecting procedures.
Construction as Critical Infrastructure. The Order classified construction for public works,
residential, commercial, and schools as critical infrastructure. Elective additions and
maintenance are prohibited.
Requirements for Construction. All employers involved in construction activity must follow
the requirements set forth in the COVID-19 Safety Recommendations issued by the Construction
Industry Safety Coalition, including the rules below:
   1. All workers and contractors (hereafter referred to as “workers”) must take their temperature
       at their residence. If a worker has a temperature above 99.6 degrees Fahrenheit, then they
       are prohibited from going to work and must remain at their residence;
   2. To the greatest extent possible, implement a system whereby supervisors must check the
       temperature of all workers and contractors with a forehead thermometer before the worker
       begins work. If n worker or contractor has a temperature above 99.6 degrees Fahrenheit,
       then they are to be sent home immediately;
   3. To the greatest extent possible, shift work must be implemented such that each shift shall
       have no more than fifty percent (50%) of the workers who were on shift on March 16,
       2020. Once assigned to a shift, workers shall not change from one shift to another;
   4. To the greatest extent possible, limit crossover of subcontractors;
   5. Gatherings during meals or breaks are prohibited;
   6. Workers must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   7. Workers must not use a common water cooler. Employers shall provide individual water
       bottles or instruct workers to bring their own;
   8. Employers must allow non-essential personnel to work from home when possible;
   9. Employers must provide soap and water and hand sanitizer in the workplace, including all
       restrooms. Ensure that adequate supplies are maintained;
   10. If running water is available at the site, workers must wash their hands for at least twenty
       (20) seconds before beginning work, when they remove gloves, and before and after the
       use of shared items such as tools or multi-user devices, before and after any meal or
       restroom breaks, and when their shift or work time ends.
   11. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;
   12. Employers must provide one (1) working flushing toilet for every fifteen (15) workers on
       site or one (1) outdoor portable toilet for every 10 workers on site;
   13. There shall be no adverse action taken against a worker who has, due to possible
       exposure to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not
                                               12
                      DALLAS COUNTY


       reported to work because the worker has a temperature of 99.6 degrees or higher; and (3)
       requested to use paid sick leave under the employer’s policy; and
   14. Employers must designate a COVID-19 safety monitor on each site who has the authority
       to enforce these rules;


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any general
contractor or subcontractor who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               13
                       DALLAS COUNTY


                                         EXHIBIT C
                       Rules for Manufacturers and Distributors
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
Definition of Critical Manufacturers and Distributors. This Order defines Critical
Manufacturing and Distribution as the industries listed in the U.S. Department of Homeland
Security in its Guidance on the Essential Critical Infrastructure Workforce, Version 2.0.
Rules for Manufacturers and Distributors. All employers involved in critical manufacturing
and distribution activity must follow the requirements set forth in the rules below:
1. All employees must take their temperature at their residence before going to work at a
    manufacturing or distribution center. If a worker has a temperature above 99.6 degrees
    Fahrenheit, then they are prohibited from going to work and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, employers must
    implement a system whereby supervisors check the temperature of all employees before the
    employee begins work. If an employee has a temperature above 99.6 degrees Fahrenheit, then
    they are not permitted to work and must be sent home immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a six (6) foot distance between people at all times, unless the work being
    performed requires multiple individuals for the safety of the employees;
5. To the extent practicable, employers shall adjust shift timing to allow for greater physical
    distance between employees;
6. Employers must allow non-essential personnel to work from home when possible;
7. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
    the workplace, including all restrooms. Employers shall ensure that adequate supplies of soap
    and hand sanitizer are maintained;
8. Employees must wash their hands for at least twenty (20) seconds before beginning work,
    before any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to departing the work site.
9. Employers shall discourage employees from sharing work tools when possible.
10. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so employees may follow hygiene guidelines;
11. There shall be no adverse action taken against an employee who has, due to possible exposure
    to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
    work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to use
    paid sick leave under the employer’s policy; and
12. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly employee (that is not a member of management), or a non-management


                                                 14
                      DALLAS COUNTY


   employee if an hourly employee is not available, as the COVID-19 Vice Safety Monitor at
   each site to have the authority to work together to enforce these rules. Employers in unionized
   workplaces should consult with the employee’s representatives on this designation.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any
manufacturer and distributor who fails to strictly comply with these rules can be removed from
the essential business list and prohibited from operating in Dallas County.




                                               15
                      DALLAS COUNTY


                         DCHHS Social Distancing Rules
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
         o 60 years old and older.
         o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. Stay home. Avoid
      people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Ensure employees practice social distancing and do not work within six feet of one
      another.
    Urge essential employees to stay home when they are sick and maximize flexibility in
      sick leave benefits.
    Do not require a doctor’s note for employees who are sick.
    Maximize telecommuting options.
    Persons who need to be at work to provide essential services of great benefit to the
      community must take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to implement social distancing..

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for further closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.
     Ensure social distancing practices are implemented to the full extent possible.


                                               16
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the disruption caused by an outbreak. Preparedness actions include:
    Prepare to work from home if that is possible for your job, and your employer.
    Make sure you have a supply of all essential medications for your family.
    Prepare a child care plan if you or a caregiver are sick.
    Make arrangements about how your family will manage school closures.
    Plan for how you can care for a sick family member without getting sick yourself.
    Take care of each other and check in by phone with friends, family and neighbors that are
      vulnerable to serious illness or death if they get COVID-19.
    Keep common spaces clean to help maintain a healthy environment for you and others.
      Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
      or common household cleaning products.




                                                17
